Title: To Thomas Jefferson from Pseudonym: "A Native American", 20 July 1808
From: Pseudonym: “A Native American”
To: Jefferson, Thomas


                  
                     Thos. Jefferson Esqr
                     
                     Philada. July 20th 1808
                  
                  In a former Letter I gave an Opinion Relative to the Situation of our Commerce and Recommended Arming in a Certain Way—
                  alow me Sir to give Some further Opinion on that Subject as it is of the utmost Importance to our Country
                  arming of our Merchant Ships in the Manner Recommended will not only supply the place of an Actual Navy but will Restore the Revinue which is of the first Consideration
                  It may be argued that the arming of the Merchant Ships will be Ruin to the Merchants, but that is fallacious. the Merchant will be the first who feels the additional Weight, but the Consumer is the person who will ultimately pay the surpluss Charges—
                  It appears to be the General Creed of Beligerents That all political Right is power and no argument Shall have weight unless backed by force—
                  by arming our merchant Ships so as to put it out of the power of privateers to Capture them is in Substance Creating a Navy for our Country without the Expence— Which is a Consideration of weight
                  The regulation of the Ships in the Merchant service is of the utmost Consiquence.— It will be Necessary that Every Commander of an Armed Ship Should be bound by a double Tie. first Make him amenable to the Executive for the Execution of his Trust in a National point of View. and to the Merchant for his Conduct in his Mercantile Character It is Necessary that he Should have a Twofold Capasity The first to Enable him to have a proper dicipline on board so that he May be able to defend her against an Enemy Secondly to make him Amenable to the Merchants that Their Intrest May not be Sacrificed The Commander to be appointed by the Merchants The officers to be appointed by the Commanders (for the Imediate Result of Sibordination) and the Whole to be Commissioned by the Government as officers of the Merchant Service and their Commissions to Expire at the Close of Every Voyage—
                  as the whole art of Financiering depends on the ability of Raising a Revinue in the Least perceptable Way. The only one at present that appears possible for the U.S. is the Building of heavy armed Ships and Still Continueing our Commerce by them We have an Efficient Navy without the name and Realities after. Makes not the Impression on the Public Mind. That Certain Simple names do
                  With Much Respect &c &c &c
                  
                     
                        a Native American—
                  
               